COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00383-CV
Style:                   In re International Agencies Co., Ltd., Relator
Date motion filed*:      June 2, 2016
Type of motion:          Opposed Motion to Extend Time to File Response to Motion to
                         Reconsider Stay of Trial Court’s Order
Party filing motion:     Relator International Agencies Co., Ltd.
Document to be filed:    Relator’s Response to Motion to Reconsider Stay

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 June 2, 2016
       Number of extensions granted:           0       Current Due Date: June 2, 2016
       Date Requested:                    June 6, 2016

Ordered that motion is:
       Granted
             If document is to be filed, document due: N/A.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Relator’s extension request is dismissed as moot because it filed its response on June 2,
       2016. The motion to reconsider will be carried for consideration with the petition.

Judge’s signature: /s/ Laura C. Higley
                                                Acting for the Court

Date: June 3, 2016




November 7, 2008 Revision